          Case 2:18-cr-00240-MMB Document 52 Filed 04/14/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                     :
                                             :
                                             :
                       v.                    :   CRIMINAL ACTION NO. 18-CR-240-2
                                             :
BRIDGETTE GREEN                              :

                                             ORDER

         AND NOW, this 14th day of April, 2020, it is ORDERED that the United States

Attorney’s Office for the Eastern District of Pennsylvania shall file a response to the Motion for

Reduction of Sentence pursuant to 18USC3582(c)(1)(A) within seven (7) days of the date of this

order.



                                             BY THE COURT:



                                             /s/ Michael M. Baylson

                                             _________________________________
                                             MICHAEL M. BAYLSON, J.



o:\janice\orders\18-240-2 order response.docx
